
	
		112th CONGRESS
		2d Session
		S. 1478
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To modify the boundary of the Minuteman
		  Missile National Historic Site in the State of South Dakota, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minuteman Missile National Historic
			 Site Boundary Modification Act.
		2.Boundary modificationSection 3(a) of the Minuteman Missile
			 National Historic Site Establishment Act of 1999 (16 U.S.C. 461 note; Public
			 Law 106–115) is amended—
			(1)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
			(2)by inserting after paragraph (2) the
			 following:
				
					(3)Visitor facility and administrative
				site
						(A)In generalIn addition to the components described in
				paragraph (2), the historic site shall include a visitor facility and
				administrative site located on the parcel of land described in subparagraph
				(B).
						(B)Description of landThe land referred to in subparagraph (A)
				consists of—
							(i)approximately 25 acres of land within the
				Buffalo Gap National Grassland, located north of exit 131 on Interstate 90 in
				Jackson County, South Dakota, as generally depicted on the map entitled
				Minuteman Missile National Historic Site Boundary Modification,
				numbered 406/80,011A, and dated January 14, 2011; and
							(ii)approximately 3.65 acres of land located at
				the Delta 1 Launch Control Facility for the construction and use of a parking
				lot and for other administrative uses.
							(C)Availability of mapThe map described in subparagraph (B) shall
				be kept on file and available for public inspection in the appropriate offices
				of the National Park Service.
						(D)Transfer of administrative
				jurisdictionAdministrative
				jurisdiction over the land described in subparagraph (B) is transferred from
				the Secretary of Agriculture to the Secretary, to be administered as part of
				the historic site.
						(E)Boundary adjustmentThe boundaries of the Buffalo Gap National
				Grassland are modified to exclude the land transferred under subparagraph
				(D).
						.
			
	
		
			Passed the Senate
			 December 30, 2012.
			
			Secretary
		
	
	
	
